GLICKSTEIN, Judge.
The effect of the trial court’s order was to permit the trial of this cause to proceed in the two week trial docket against a number of doctors and their professional association for the negligence of another member thereof who — solely because of his belated joinder by respondents — would come to trial later as to his negligence. Such procedure, in light of the issues involved in this case and the problems outlined in our previous order, seems inappropriate and unnecessary. Accordingly, having previously issued a stay order during the period in question, we grant the petition and quash the order to the extent that the inherent result of its entry was to permit trial during such two week docket upon the issue of the professional association’s liability for the negligence of the severed doctor. We note that all parties agree that it is untenable in this case to go to trial against the professional association and some of the individual doctors then subsequently go to trial against the professional association and other of its doctors. We hope the problems precipitating the present petition will have been mooted by the subsequent trial docket of the trial court.
BERANEK and DELL, JJ„ concur.